
	

114 S2117 IS: To prevent certain discriminatory taxation of natural gas pipeline property. 
U.S. Senate
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2117
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2015
			Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To prevent certain discriminatory taxation of natural gas pipeline property. 
	
	
		1.Limitation on discriminatory taxation of natural gas pipeline property
 (a)DefinitionsIn this Act: (1)AssessmentThe term assessment  means valuation for a property tax that is levied by a taxing authority.
 (2)Assessment jurisdictionThe term assessment jurisdiction means a geographical area used in determining the assessed value of property for ad valorem taxation.
 (3)Commercial and industrial propertyThe term commercial and industrial property means property (excluding natural gas pipeline property, public utility property, and land used primarily for agricultural purposes or timber growth) devoted to commercial or industrial use and subject to a property tax levy.
 (4)Natural gas pipeline propertyThe term natural gas pipeline property means all property (whether real, personal, and intangible) used by a natural gas pipeline providing transportation or storage of natural gas subject to the jurisdiction of the Federal Regulatory Commission.
 (5)Public utility propertyThe term public utility property means property (excluding natural gas pipeline property) that is devoted to public service and is owned or used by any entity that performs a public service and is regulated by any governmental agency.
 (b)Discriminatory actsA State, subdivision of a State, authority acting for a State or subdivision of a State, or any other taxing authority (including a taxing jurisdiction and a taxing district) may not do any of the following:
 (1)AssessmentsAssess natural gas pipeline property at value that has a higher ratio to the true market value of the natural gas pipeline property than the ratio that the assessed value of commercial and industrial property in the same assessment jurisdiction has to the true market value of such commercial and industrial property.
 (2)Assessment taxesLevy or collect a tax on an assessment that may not be made under paragraph (1). (3)Ad valorem taxesLevy or collect an ad valorem property tax on natural gas pipeline property at a tax rate that exceeds the tax rate applicable to commercial and industrial property in the same assessment jurisdiction.
 (4)Other taxesImpose any other tax that discriminates against a natural gas pipeline providing transportation or storage of natural gas subject to the jurisdiction of the Federal Energy Regulatory Commission.
				2.Jurisdiction of courts; relief
 (a)Grant of jurisdictionNotwithstanding section 1341 of title 28, United States Code, and without regard to the amount in controversy or citizenship of the parties, the district courts of the United States shall have jurisdiction, concurrent with other jurisdiction of the courts of the United States, of States, and of all other taxing authorities and taxing jurisdictions, to prevent a violation of section 1.
 (b)Relief in generalExcept as provided in this subsection, relief may be granted under this Act only if the ratio of assessed value to true market value of natural gas pipeline property exceeds by at least 5 percent the ratio of assessed value to true market value of commercial and industrial property in the same assessment jurisdiction. If the ratio of the assessed value of commercial and industrial property in the assessment jurisdiction to the true market value of commercial and industrial property cannot be determined to the satisfaction of the court through the random-sampling method known as a sales assessment ratio study (to be carried out under statistical principles applicable to such a study), each of the following shall be a violation of section 1 for which relief under this Act may be granted:
 (1)An assessment of the natural gas pipeline property at a value that has a higher ratio of assessed value to the true market value of the natural gas pipeline property than the ratio of the assessed value of all other property (excluding public utility property) subject to a property tax levy in the assessment jurisdiction has to the true market value of all other property (excluding public utility property).
 (2)The collection of an ad valorem property tax on the natural gas pipeline property at a tax rate that exceeds the tax rate applicable to all other taxable property (excluding public utility property) in the taxing jurisdiction.
				
